DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Species F, identified as encompassing claims 1-6, 11-13, and 14-19 is acknowledged.
	The traverse is based on the argument that due to these claims generic to species D, F, and H that there is no serious burden for examination.
	The Examiner notes that the primary differences between the inventions of species D, F, and H are presented in the restriction requirement of July 15, 2022 on page 3 which have not been addressed.
Species inventions will share features to an extent, but at least the differences which were listed in providing that the species are independent or distinct and also the associated differences in features seen in the figures representing the species inventions necessitate different search strategy and considerations during Examination which is a serious burden. The aggregate amount of time required for analyzing the different inventions in accordance with the appropriate laws and statutes, for search, consideration, and application of different prior art for the separate inventions, for the determination of separate patentability is what has been determined to be a serious burden based on the differences of the inventions.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Therefore, the restriction is maintained and made final.

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Objections
4.	Claims 13 and 19 are objected to because of the following informalities:

	Claim 13 recites in line 4 “overlapped” which should be changed to “overlapping

	Claim 19 recites in line 4 “overlapped” which should be changed to “overlapping




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
5.	Claims 1-6, 11-12, and 14-18 are rejected under 35 U.S.C. 103 as obvious over Kim et al. (US 2014/0306941 A1), hereinafter as Kim, in view of Zhang et al. (US 2016/0103534 A1), hereinafter as Zhang

6.	Regarding Claim 1, Kim discloses a display device (Figs. 3-5 and see [0031] “flexible display panel 100”), comprising:
	a substrate (see Figs. 3-5 element 101, see [0031] “substrate 101”), comprising a bent portion (see Figs. 3-5 element B/A, see [0042] “bending area (B/A)”) and a main portion (see Figs. 3-5 portion of element 100 between and excluding area of element B/A and G/A, see in particular Figs. 5A-B);
a plurality of pixels (see Figs. 3-5 [0032] “The active area (A/A) of the flexible display panel 100 is formed with a plurality of pixels (PXs)”), disposed on the main portion;
a first insulating layer (element 105, see [0047] “insulating layer 105”), disposed on the substrate (see Fig. 4);
a first conductive layer (element 120, see [0042] “auxiliary line 120 for electrically connecting the GIP area (G/A) to the active area (A/A)”), disposed on the first insulating layer (see Fig. 4), wherein the first conductive layer is electrically connected to at least one of the plurality of pixels (see [0050] “the auxiliary line 120 connects the source of the driving thin film transistor (TR1) to the drain of the GIP thin film transistor (TR2)”)
Kim does not appear to explicitly disclose wherein the first insulating layer comprises a recess; the first conductive layer comprises a first portion and a second portion, the first portion of the first conductive layer is disposed in the recess, and the second portion of the first conductive layer is disposed out of the recess; a second conductive layer, disposed between the first portion of the first conductive layer and the substrate, wherein the second conductive layer is electrically connected to the first conductive layer; a trace layer, disposed between the first conductive layer and the second conductive layer, wherein the trace layer is electrically connected to the first conductive layer; and a buffer layer, disposed between the second conductive layer and the trace layer.


    PNG
    media_image1.png
    930
    1227
    media_image1.png
    Greyscale

Zhang discloses (see Figs. 1-4, 26-29, and 31, and see [0087] “The two-conductive-layer arrangements of FIGS. 26, 27, 28, and 29 are merely illustrative. If desired, additional layers of metal traces may be used in forming trace 40 (e.g., additional layers may be coupled together by additional conductive vias 100).”
The embodiment of additional layers of metal traces utilized for forming trace element 40 seen in Fig. 4 is selected as illustrated above in “Illustrated Fig. 31”) a first insulating layer (labeled element “First Insulating Layer”, see [0097] “dielectric layer 122”), disposed on the substrate (element 20, see [0083] “substrate 20”), wherein the first insulating layer comprises a recess (recess area of element “First Portion”);
a first conductive layer (labeled element “First Conductive Layer”), disposed on the first insulating layer, wherein the first conductive layer is electrically connected to at least one of the plurality of pixels (see Fig. 4 trace element 40 electrically connected to at least one of the plurality of pixels element 44, see [0058] “active components 44 (e.g. pixels 26”), the first conductive layer comprises a first portion (labeled element “First Portion”) and a second portion (labeled element “Second Portion”, see [0097] “metal plug structure 120”), the first portion of the first conductive layer is disposed in the recess (see “Illustrated Fig. 31” above), and the second portion of the first conductive layer is disposed out of the recess (see “Illustrated Fig. 31” above);
a second conductive layer (labeled element “Second Conductive Layer”), disposed between the first portion of the first conductive layer and the substrate (see Fig. 4 and “Illustrated Fig. 31” above), wherein the second conductive layer is electrically connected to the first conductive layer  (see “Illustrated Fig. 31” above);
a trace layer (labeled element “Trace Layer”), disposed between the first conductive layer and the second conductive layer (see “Illustrated Fig. 31” above), wherein the trace layer is electrically connected to the first conductive layer (see “Illustrated Fig. 31” above); and
a buffer layer (labeled element “Buffer Layer”), disposed between the second conductive layer and the trace layer (see “Illustrated Fig. 31” above).
	The conductive structure of the bending area as taught by Zhang is incorporated as a conductive structure of the bending area of Kim (see Kim Fig. 4 incorporated as the structure of element 120).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the conductive structure of the bending area as taught by Zhang as the conductive structure of the bending area of Kim, wherein the combination discloses wherein the first insulating layer comprises a recess; the first conductive layer comprises a first portion and a second portion, the first portion of the first conductive layer is disposed in the recess, and the second portion of the first conductive layer is disposed out of the recess; a second conductive layer, disposed between the first portion of the first conductive layer and the substrate, wherein the second conductive layer is electrically connected to the first conductive layer; a trace layer, disposed between the first conductive layer and the second conductive layer, wherein the trace layer is electrically connected to the first conductive layer; and a buffer layer, disposed between the second conductive layer and the trace layer because the combination allows mechanical and electrical protection of the conductive lines connecting separate electrical components with added protection from the plurality of stacked traces by maintaining the electrical path even if one or more of the wires are damaged as long as one of the wires is intact (see Zhang Fig. 4, 26-29, 31 and [0083, 0087]);
	Furthermore the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known electrical connection in a bending area of a similar display device for another to obtain predictable results (see Zhang Fig. 4, 26-29, 31 and [0083, 0087]).

7.	Regarding Claim 2, Kim and Zhang disclose the display device as claimed in claim 1, further comprising:
an electrical circuit (see Kim Figs. 3-5 element TR2 in element 111, see [0045] “Here, a driving thin film transistor (TR1) in pixel is formed along with a GIP thin film transistor (TR2) on the GIP area (G/A).” and [0077] “a GIP circuit layer 111 including a gate driving circuit”), disposed adjacent to a first edge (see Kim Figs. 3-5 first left edge in the provided top view perspectives) of the substrate in a top view.

8.	Regarding Claim 3, Kim and Zhang disclose the display device as claimed in claim 2, wherein the electrical circuit is a driving circuit (see Kim [0077] “a GIP circuit layer 111 including a gate driving circuit”).

9.	Regarding Claim 4, Kim and Zhang disclose the display device as claimed in claim 2, further comprising:
a driver circuit (see Kim Figs. 3-5 element 140, see [0034] “a data driving circuit 140”), disposed adjacent to a second edge (see Kim Figs. 3-5 second bottom edge in the provided top view perspectives) of the substrate in the top view, wherein the second edge is perpendicular to the first edge in the top view (see Kim Figs. 3-5 bottom edge is perpendicular to the left edge in the top view perspectives).

10.	Regarding Claim 5, Kim and Zhang disclose the display device as claimed in claim 4.
Kim and Zhang as previously combined do not appear to explicitly disclose wherein the driver circuit is electrically connected to the electrical circuit and the plurality of pixels.
	Zhang discloses wherein the driver circuit is electrically connected to the electrical circuit and the plurality of pixels (see Fig. 2 electrical connection between the driver circuit and electrical circuit and plurality of pixels through conductive elements, 28, 30, 38, and see [0052-0053]).
The electrical connection between the first driver circuit to the electrical circuit and the plurality of pixels of Zhang is incorporated as an electrical connection between the first driver circuit to the electrical circuit and the plurality of pixels of Kim.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the driver circuit is electrically connected to the electrical circuit and the plurality of pixels as taught by Zhang as wherein the driver circuit is electrically connected to the electrical circuit and the plurality of pixels of Kim because the combination allows the first driver circuit to contain communications circuitry for communicating with system control circuitry over a path and also allows supplying of corresponding image data to data lines of the display while issuing clock signals and other control signals to supporting display driver circuitry such as the electrical circuit using signal lines which allows control of the display device to display images (see Zhang [0053]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known wiring connection between driving circuit and electrical circuit elements for another in a similar display device to obtain predictable results of having the first driving circuit connected to both the electrical circuit and the display device and control the display device to display images (see Zhang Fig. 2 and [0052-0053]).

11.	Regarding Claim 6, Kim and Zhang disclose the display device as claimed in claim 1, further comprising:
a second insulating layer (see Kim Fig. 4 element 150, see [0071] “protective layer 150”, [0072] “the protective layer 150 may be formed of the same material with the same thickness as that of the substrate 101” and see [0031] “plastic material substrate 101”), disposed on the first conductive layer, wherein at least a portion of the second insulating layer overlaps the first conductive layer (see Kim Fig. 4 and Zhang “Illustrated Fig. 31”, the first conductive layer located at element 120 of Zhang with element 150 above).

12.	Regarding Claim 11, Kim and Zhang disclose the display device as claimed in claim 1, wherein the trace layer and the second conductive layer are offset from one another along a direction (see “Illustrated Fig. 31” above the element “Trace Layer” and the “Second Conductive Layer” are offset from one another between at least a sidewall of the “Trace Layer” and an upper surface of the “Second Conductive Layer”).



13.	Regarding Claim 12, Kim and Zhang disclose the display device as claimed in claim 1, wherein the buffer layer partially overlaps the second conductive layer (see “Illustrated Fig. 31”).

14.	Regarding Claim 14, Kim discloses a display device (Figs. 3-5 and see [0031] “flexible display panel 100”), comprising:
	a substrate (see Figs. 3-5 element 101, see [0031] “substrate 101”), having a main portion and a trace region (see Figs. 3-5 element B/A having at least element 120, see [0042] “bending area (B/A), and an auxiliary line 120”), the trace region comprising a first insulating layer (element 105, see [0047] “insulating layer 105”), a first conductive layer (element 120, see [0042] “auxiliary line 120 for electrically connecting the GIP area (G/A) to the active area (A/A)”) wherein:
the first insulating layer is disposed on the substrate (see Fig. 4);
the first conductive layer is disposed on the first insulating layer (see Fig. 4); and
a plurality of pixels (see Figs. 3-5 elements PX, see [0032] “The active area (A/A) of the flexible display panel 100 is formed with a plurality of pixels (PXs)”), disposed on the main portion of the substrate (see Figs. 4); and
an electrical circuit (see Figs. 3-5 element TR2 in element 111, see [0045] “Here, a driving thin film transistor (TR1) in pixel is formed along with a GIP thin film transistor (TR2) on the GIP area (G/A).” and [0077] “a GIP circuit layer 111 including a gate driving circuit”), disposed on the substrate, wherein the first conductive layer is electrically connected to at least one of the plurality of pixels and the electrical circuit (see [0050] “the auxiliary line 120 connects the source of the driving thin film transistor (TR1) to the drain of the GIP thin film transistor (TR2)” and [0077] “a GIP circuit layer 111 including a gate driving circuit”).
	Kim does not disclose a second conductive layer, a trace layer, and a buffer layer, wherein: the first insulating layer comprises a plurality of recesses; the first conductive layer comprises first portions disposed in the recesses, and second portions disposed out of the plurality of recesses; the second conductive layer is disposed between the first portions of the first conductive layer and the substrate, wherein the second conductive layer is electrically connected to the first conductive layer; the trace layer is disposed between the first conductive layer and the second conductive layer, wherein the trace layer is electrically connected to the first conductive layer; and the buffer layer is disposed between the second conductive layer and the trace layer.

    PNG
    media_image1.png
    930
    1227
    media_image1.png
    Greyscale

Zhang discloses (see Figs. 1-4, 26-29, and 31, and see [0087] “The two-conductive-layer arrangements of FIGS. 26, 27, 28, and 29 are merely illustrative. If desired, additional layers of metal traces may be used in forming trace 40 (e.g., additional layers may be coupled together by additional conductive vias 100).”
The embodiment of additional layers of metal traces utilized for forming trace element 40 seen in Fig. 4 is selected as illustrated above in “Illustrated Fig. 31”) a first insulating layer (labeled element “First Insulating Layer”, see [0097] “dielectric layer 122”), disposed on the substrate (element 20, see [0083] “substrate 20”) a second conductive layer (labeled element “Second Conductive Layer”), a trace layer (labeled element “Trace Layer”), and a buffer layer (labeled element “Buffer Layer”), wherein:
the first insulating layer comprises a plurality of recesses (recess area of element “First Portion” and see Figs. 26-29 plurality of elements 100); the first conductive layer comprises first portions (labeled element “First Portion”, for each of the elements 100) disposed in the recesses, and second portions (labeled element “Second Portion”, see [0097] “metal plug structure 120”, for each of the elements 100) disposed out of the plurality of recesses;
the second conductive layer is disposed between the first portions of the first conductive layer and the substrate (see “Illustrated Fig. 31” above), wherein the second conductive layer is electrically connected to the first conductive layer (see “Illustrated Fig. 31” above);
the trace layer is disposed between the first conductive layer and the second conductive layer (see “Illustrated Fig. 31” above), wherein the trace layer is electrically connected to the first conductive layer (see “Illustrated Fig. 31” above); and
the buffer layer is disposed between the second conductive layer and the trace layer (see “Illustrated Fig. 31” above).

15.	Regarding Claim 15, Kim and Zhang disclose the display device as claimed in claim 14, further comprising:
a driver circuit (see Kim Figs. 3-5 element 140, see [0034] “a data driving circuit 140”), disposed on the substrate.
Kim and Zhang as previously combined does not appear to explicitly disclose the driver circuit electrically connected to the electrical circuit.
	Zhang discloses the driver circuit electrically connected to the electrical circuit (see Fig. 2 electrical connection between the driver circuit and electrical circuit and plurality of pixels through conductive elements, 28, 30, 38, and see [0052-0053]).
The electrical connection between the first driver circuit to the electrical circuit and the plurality of pixels of Zhang is incorporated as an electrical connection between the first driver circuit to the electrical circuit and the plurality of pixels of Kim.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the driver circuit electrically connected to the electrical circuit as taught by Zhang as the driver circuit electrically connected to the electrical circuit of Kim because the combination allows the first driver circuit to contain communications circuitry for communicating with system control circuitry over a path and also allows supplying of corresponding image data to data lines of the display while issuing clock signals and other control signals to supporting display driver circuitry such as the electrical circuit using signal lines which allows control of the display device to display images (see Zhang [0053]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known wiring connection between driving circuit and electrical circuit elements for another in a similar display device to obtain predictable results of having the first driving circuit connected to both the electrical circuit and the display device and control the display device to display images (see Zhang Fig. 2 and [0052-0053]).
16.	Regarding Claim 16, Kim and Zhang disclose the display device as claimed in claim 14, wherein a segment of the first portion of the first conductive layer connected to the second conductive layer extends further than another segment of the first portion of the first conductive layer connected to the trace layer (The manner in which the current claim is recited does not provide any details on how “a segment of the first portion” and “another segment of the first portion” are defined such that they may be arbitrarily defined to meet the limitations of the current claim; also, any part of the first portion of the conductive layer is electrically connected to both the second conductive layer and the trace layer).

17.	Regarding Claim 17, Kim and Zhang disclose the display device as claimed in claim 14, wherein the trace layer and the second conductive layer are offset from one another along a direction (see “Illustrated Fig. 31” above the element “Trace Layer” and the “Second Conductive Layer” are offset from one another between at least a sidewall of the “Trace Layer” and an upper surface of the “Second Conductive Layer”).

18.	Regarding Claim 18, Kim and Zhang disclose the display device as claimed in claim 14, wherein the buffer layer partially overlaps the second conductive layer (see “Illustrated Fig. 31”).








Allowable Subject Matter
19.	Claims 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

20.	Claim 13, “the intrinsic semiconductor layer and the first active layer are in a same layer and comprise a same polysilicon material … and the second polarity semiconductor layer comprises a metal oxide conductive material doped with an N-type dopant” – as instantly claimed and in combination with the additionally claimed limitations.

21.	Claim 19, “a buffer layer between the first active layer and a base substrate; wherein the first active layer and the first polarity semiconductor layer are in direct contact with the buffer layer” – as instantly claimed and in combination with the additionally claimed limitations.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818